Order
Per Curiam:
■Mr. Kevin D. Smith appeals the judgment of the Circuit Court of Lafayette County finding him guilty, after a jury trial, of one count of assault in the second degree, section 565.060 RSMo Cum.Supp. 2012. On appeal, 'Mr. Smith claims that the circuit court erred in admitting certain evidence against him and in refusing one of the jury instructions he offered at trial. Because a published opinion would have no precedential value, we have instead provided a separate memorandum of law for the *227parties explaining our ruling. The judgment is affirmed. Rule 30.25(b).